January 6, 2010 VIA EDGAR TRANSMISSION Ms.Laura Hatch United States Securities and Exchange Commission Division of Investment Management 100 “F” Street, N.E. Washington, D.C. 20549 RE: ADVISORS SERIES TRUST (the “Trust”) Securities Act Registration No: 333-17391 Investment Company Registration No: 811-07959 Dear Ms.Hatch: On behalf of the Trust, I am writing in response to the November 18, 2009, oral comments the Trust received from the U.S. Securities and Exchange Commission Staff (the “Staff”) regarding the Staff’s recent review of the annual shareholder reports filed on Form N-CSR of certain series of the Trust:Davidson Multi-Cap Core Fund; Al Frank Fund, The Teberg Fund; Chase Mid-Cap Growth Fund; ActivePassive Emerging Markets Equity Fund; Huber Capital Equity Income Fund and Huber Capital Small Cap Value Fund (each a “Fund” and collectively the “Funds”).For your convenience, the Staff’s comments have been reproduced in bold typeface immediately followed by each Fund’s respective responses. In connection with this response to the Staff’s comments, the Trust on behalf of the Funds hereby states the following: (1) The Funds acknowledge that in connection with the comments made by the Staff regarding shareholder reports filed on Form N-CSR, the Staff has not passed generally on the accuracy or adequacy of the disclosure made in the reports; (2) The Funds acknowledge that Staff comments or changes to disclosure in response to Staff comments in the filings reviewed by the Staff do not foreclose the Commission from taking any action with respect to the filings; and (3) The Funds represent that they will not assert the Staff’s review process as a defense in any action by the Commission or any securities-related litigation against the Funds. 1. Staff Comment:With respect to page 3 of the Annual Report dated June 30, 2009 for the Davidson Multi-Cap Core Fund, please supplementally indicate whether the Total Annual Fund Operating Expenses ratio of 4.83% is the Fund’s gross expense ratio or net expense ratio. Trust Response: The Trust responds by stating that the Total Annual Fund Operating Expenses ratio of 4.83% is the Fund’s gross expense ratio, prior to any waivers or reimbursements, as disclosed in the Fund’s Prospectus dated July 3, 2008. 2. Staff Comment:In the Annual Report dated December 31, 2008 for the Al Frank Fund, the “Statements of Assets and Liabilities at December 31, 2008” discloses a receivable of $38,734 captioned, “securities lending.”Please supplementally describe what this represents. 1 Trust Response: The Trust responds by explaining that the amount of $38,734 represents revenue due to the Fund as a result of its participation in a securities lending arrangement with Morgan Stanley Securities Servicing, Inc. (“Morgan”).The agreement with Morgan provides that the Fund receives a guaranteed amount in securities lending revenue annually. The amount shown is the amount required to be paid to the Fund for the fiscal period pursuant to that commitment. 3. Staff Comment: In the Annual Report dated March 31, 2009 for The Teberg Fund, Schedule of Investments on pages 14 and 15, please state whether the Advisor is investing in the class of shares offered by an underlying mutual fund that has the lowest expense ratio.Please consider providing disclosure regarding this topic in future prospectus updates. Trust Response: The Trust responds that the Advisor analyzes the expense ratios of various share classes of underlying funds it is considering prior to investing with the goal of buying for the Fund the class most appropriate given the investment horizon and other aspects of the Fund’s investment. In most cases this will result in the purchase of the share class with the lowest expense ratio that is available to the Fund.For example, if the Fund’s purchase satisfies applicable eligibility criteria and there is no CDSC, the Fund will often buy an institutional share class which generally has a low expense ratio.Other considerations when choosing a share class include the Fund’s qualification for sales charge discounts, any CDSC and the Fund’s expected holding period for the investment, class specific charges and services available only to certain classes of shareholders, other charges and redemption fees. 4. Staff Comment:The Statement of Changes in Net Assets on page 26 and the Financial Highlights on page 29 of the Annual Report dated September 30, 2008 for the Chase Mid-Cap Growth Fund includes the caption titled, “Distribution(s) in excess.”Please note that this should be referred to as “Returns of Capital,” based on Item 13 of Form N-1A. Trust Response: The Trust respectfully responds by explaining that the wording “Distribution in excess - Class A Shares” was used in the Chase Mid-Cap Growth Fund Statement of Changes in Net Assets as of September 30, 2008 (and thus carried over to the Financial
